355 U.S. 371 (1958)
ONE, INCORPORATED,
v.
OLESEN, POSTMASTER OF LOS ANGELES.
No. 290.
Supreme Court of United States.
Decided January 13, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Eric Julber for petitioner.
Solicitor General Rankin, Acting Assistant Attorney General Leonard and Samuel D. Slade for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment of the United States Court of Appeals for the Ninth Circuit is reversed. Roth v. United States, 354 U.S. 476.